 


110 HRES 1260 EH: Supporting the goals and ideals of 
U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1260 
In the House of Representatives, U. S.,

July 9, 2008
 
RESOLUTION 
Supporting the goals and ideals of National Internet Safety Month. 
 
 
Whereas, during the 110th Congress, the House of Representatives has passed several bills aimed at protecting children online and promoting Internet safety education; 
Whereas, on June 12, 2007, the House of Representatives passed H. Res. 455 recognizing “National Internet Safety Month”; 
Whereas, on May 22, 2008, the Senate passed S. Res. 567 designating June 2008 as “National Internet Safety Month”; 
Whereas the Federal Trade Commission, in coordination with several other Federal agencies, maintains OnGuard Online, a Web-based resource to educate all Americans on Internet safety; 
Whereas law enforcement, educators, community leaders, nonprofit organizations, and Internet service providers have sought to raise awareness for Internet safety across the United States; 
Whereas America's youth will need to master the Internet to stay competitive in a global information economy; 
Whereas there are more than 1,000,000,000 Internet users worldwide; 
Whereas, in the United States, more than 35,000,000 children in kindergarten through grade 12 have Internet access; 
Whereas 93 percent of children between 12 and 17 years old use the Internet; 
Whereas more than half of all of online children between 12 and 17 years old use an online social networking site; 
Whereas 43 percent of teens between 13 and 17 have experienced cyberbullying within the past year; 
Whereas approximately 24 percent of students in grades 5 through 12 have hidden their online activities from their parents; 
Whereas 61 percent of the students admit to using the Internet unsafely or inappropriately; 
Whereas 68 percent of parents have household rules about what type of Internet sites their child can or cannot visit; 
Whereas 56 percent of parents feel that online bullying of children is an issue that needs to be addressed; 
Whereas 65 percent of parents report that after their child has been on the Internet, they check to see what Web sites he or she viewed; 
Whereas 47 percent of parents feel that their ability to monitor and shelter their children from inappropriate material on the Internet is limited; and 
Whereas 61 percent of parents want to be more personally involved with Internet safety: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)supports the goals and ideals of National Internet Safety Month; 
(2)recognizes that National Internet Safety Month provides the citizens of the United States with an opportunity to learn more about the importance of being safe and responsible online; 
(3)commends and recognizes national and community organizations for— 
(A)promoting the safe use of the Internet; and 
(B)providing information and training that develops critical thinking and decision making skills that are needed to use the Internet safely; and 
(4)calls on parents, educators, Internet safety organizations, law enforcement, community leaders, Internet service providers, and volunteers to increase their efforts to raise the level of awareness for the need for online safety in the United States. 
 
Lorraine C. Miller,Clerk.
